Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.
This Action is Non-Final.
                                         Double Patenting
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine  grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
         A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
         Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
        Claim 1 is provisionally rejected on the ground of nonprovisional double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,416,431.

Application No: 17/887,379
Patent No:11,416,431

1. A system, comprising: 
     a first server, comprising: 
a processing circuit, a first switch configured to adhere to a cache coherent protocol, and a first memory device; and 



a second switch connected to the first server, wherein: the first memory device is connected to the first switch via a first interface, the first switch is connected to the second switch, and the processing circuit is connected to the first switch via a second interface different from the first interface.




1. A system, comprising: 
     a first server, comprising: 
a stored-program processing circuit, a cache-coherent switch, and a first memory module; and 



    a second server; and 
a server-linking switch connected to the first server and to the second server, wherein: the first memory module is connected to the cache-coherent switch via a first interface, the cache-coherent switch is connected to the server-linking switch, and the stored-program processing circuit is connected to the cache-coherent switch via a second interface different from the first interface.



6.      Claims 1-20 are provisionally rejected on the ground of nonprovisional double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,416,431 (Please note that as both the Patent and copending application claimed similar subject matters, and in the interest of time, the examiner is selecting the independent claim 1 from the Patent and claim 1 from copending application for the instant double patenting rejection).
                                            Information Disclosure Statement
7.      The information disclosure statement (IDS) submitted on 08/12/2022;08/22/2022 and 11/22/2022, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                  Claim Rejections - 35 USC § 103
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.     Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Devireddy et al. (US Patent Application Pub. No: 20200412798 A1) in view of Kapur et al. (US Patent Application Pub. No: 20080025289 A1).
        As per claim 1,Devireddy teaches a system [Fig.1, storage network 100], comprising: 
        a first server [Fig.1, client device 160.1], comprising: a processing circuit [a first processing load of the first access node], and a first memory device [Fig.2, a first rack 210.1] [Paragraphs 0006-0007, One general aspect includes a system that includes a first access node in a first rack.  The first access node is configured to engage in a connection with a client.  The system includes a second access node in a second rack.  The first and second racks form multi-rack distributed storage system.  The system includes a distributed database including a first load indicator designating a first processing load of the first access node and a second load indicator designating a second processing load of the second access node.]; and 
       a second switch [one or more top-of-rack (TOR) switches 215], connected to the first server, wherein: the first memory device is connected to the first switch via a first interface, the first switch is connected to the second switch [Paragraphs 0029; Fig.2, Each of the plurality of racks 210 may include one or more top-of-rack (TOR) switches 215, each of which couple to a spine switch 218 in the multi-rack object storage system 180.  The spine switch 218 provides an interface for the multi-rack object storage system 180 with the network 170.], and the processing circuit is connected to the first switch via a second interface different from the first interface [Paragraphs 0006-0007, One general aspect includes a system that includes a first access node in a first rack.  The first access node is configured to engage in a connection with a client.  The system includes a second access node in a second rack.  The first and second racks form multi-rack distributed storage system.  The system includes a distributed database including a first load indicator designating a first processing load of the first access node and a second load indicator designating a second processing load of the second access node.].  
       Devireddy does not explicitly disclose a first switch configured to adhere to a cache coherent protocol. 
       Kapur discloses a first switch configured to adhere to a cache coherent protocol [Figs.1&2; Paragraph 0030-0031, a cache coherent interconnect (CCI) port 102].
       It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Kapur‘s electronic system, for use in a workstation or server, for controlling traffic flow and ordering of packet data between peripheral devices such as network interface controller, storage interface, video adapter and graphics adapter (all claimed), and a processor/memory combination by using a packet processing engine located within an input-output hub (IOH) into Devireddy ‘s system has a first access node in a first rack and the first access node is configured to engage in a connection with a client, also a second access node in a second rack and the first rack and the second rack form a multi-rack distributed storage system for benefit of performs packet processing operations in an input-output hub (IOH) instead of a processor or in the peripheral device, thus simplifying the processing operations and the apparatus provides an ordering and transaction flow for the packet processing engine that is located within the IOH, thus ensuring correct operation both within and external to the packet processing engine/virtualization engine (Kapur, [0020]-[0021]) to obtain the invention as specified in claim 1.

       As per claim 2, Devireddy and Kapur teach all the limitations of claim 1 above, where Kapur teach, system, wherein the second switch comprises a Peripheral Component Interconnect Express (PCIe) switch[Kapur, paragraph 0035, The peripheral interconnects 135, 136, 130 may implement one side of an industry-standard interface such as Peripheral Component Interconnect (PCI), PCI-Express, or Accelerated Graphics Port (AGP).].

       As per claim 3, Devireddy and Kapur teach all the limitations of claim 1 above, where Devireddy teaches, system, wherein the second switch comprises a Compute Express Link (CXL) switch [Devireddy, paragraph 0029, each of the plurality of racks 210 may include one or more top-of-rack (TOR) switches 215, each of which couple to a spine switch 218 in the multi-rack object storage system 180.  The spine switch 218 provides an interface for the multi-rack object storage system 180 with the network 170.].  

      As per claim 4, Devireddy and Kapur teach all the limitations of claim 3 above, where Devireddy teaches, system, wherein the second switch comprises a top of rack (ToR) CXL switch [Devireddy, paragraph 0029, each of the plurality of racks 210 may include one or more top-of-rack (TOR) switches 215, each of which couple to a spine switch 218 in the multi-rack object storage system 180.  The spine switch 218 provides an interface for the multi-rack object storage system 180 with the network 170.].  

      As per claim 5, Devireddy and Kapur teach all the limitations of claim 1 above, where Devireddy teaches, system, wherein the second switch is configured to discover the first server [Devireddy, paragraphs 0025; 0029, each of the plurality of racks 210 may include one or more top-of-rack (TOR) switches 215, each of which couple to a spine switch 218 in the multi-rack object storage system 180.  The spine switch 218 provides an interface for the multi-rack object storage system 180 with the network 170.], is configured to discover the first server [Devireddy ,paragraphs 0025, 0029, A client device 160 can be any computing hardware and/or software (e.g., a thick client, a thin client, or hybrid thereof) capable of accessing the distributed object storage system 180 utilizing network 170.].  

       As per claim 6, Devireddy and Kapur teach all the limitations of claim 1 above, where Devireddy teaches, system, wherein the second switch is configured to cause the first server to reboot [Devireddy, paragraphs 0025, 0029, A client device 160 can be any computing hardware and/or software (e.g., a thick client, a thin client, or hybrid thereof) capable of accessing the distributed object storage system 180 utilizing network 170.].  

      As per claim 7, Devireddy and Kapur teach all the limitations of claim 1 above, where Devireddy and Kapur teach, system, wherein the second switch [Devireddy, paragraphs 0029; Fig.2, Each of the plurality of racks 210 may include one or more top-of-rack (TOR) switches 215, each of which couple to a spine switch 218 in the multi-rack object storage system 180.  The spine switch 218 provides an interface for the multi-rack object storage system 180 with the network 170.],is configured to cause the first switch to disable the first memory device [Kapur, paragraphs 0030-0031; Figs.1&2,The IOH 115 may include a cache coherent interconnect (CCI) port 102 connected to the processor 101, one or more peripheral interconnects (e.g., 135, 136, and 130), datapath (DP) logic 102 (e.g., switch) to route transactions between the processor 101, I/O devices 104 (e.g., 195, 196, 190) and any internal agents (e.g., 140, 145, 150).].  

       As per claim 8, Devireddy and Kapur teach all the limitations of claim 1 above, where Devireddy teaches, system, wherein the second switch is configured to transmit data from a second server to the first server, and to perform flow control on the data [Devireddy, paragraphs 0025, 0029, A client device 160 can be any computing hardware and/or software (e.g., a thick client, a thin client, or hybrid thereof) capable of accessing the distributed object storage system 180 utilizing network 170.].  

       As per claim 9, Devireddy and Kapur teach all the limitations of claim 1 above, where Devireddy teaches, system, further comprising a second server and a third server connected to the second switch [Devireddy, paragraphs 0025, 0029, A client device 160 can be any computing hardware and/or software (e.g., a thick client, a thin client, or hybrid thereof) capable of accessing the distributed object storage system 180 utilizing network 170.], wherein: the second switch is configured to: receive a first packet, from the second server, receive a second packet, from the third server, and transmit the first packet and the second packet to the first server [Devireddy, paragraphs 0024-0025, 0029, In some embodiments, the storage network 100 includes a multi-rack object storage system 180 and may include multiple client devices 160 capable of being coupled to and in communication with a storage network 100 via a wired and/or a wireless network 170 (e.g., public and/or private computer networks in any number and/or configuration (e.g., the Internet, an intranet, a cloud network, etc.)), among other examples that may include one client device 160.1 or two or more client devices 160 (e.g., is not limited to three client devices 160.1-160.3).].

        As per claim 10, Devireddy and Kapur teach all the limitations of claim 1 above, where Devireddy and Kapur teach, system, further comprising a second memory device connected to the first switch [Kapur, paragraphs 0030-0031; Figs.1&2,The IOH 115 may include a cache coherent interconnect (CCI) port 102 connected to the processor 101, one or more peripheral interconnects (e.g., 135, 136, and 130), datapath (DP) logic 102 (e.g., switch) to route transactions between the processor 101, I/O devices 104 (e.g., 195, 196, 190) and any internal agents (e.g., 140, 145, 150).], wherein the first memory device comprises volatile memory and the second memory device comprises persistent memory [Devireddy, paragraphs 0024-0025; 0029; 0047,  Memory 516 may include a random access memory (RAM) or another type of dynamic storage device that stores information and instructions for execution by processor 514 and/or a read only memory (ROM) or another type of static storage device that stores static information and instructions for use by processor 514 and/or any suitable storage element such as a hard disc or a solid state storage element.].  

        As per claim 11, Devireddy and Kapur teach all the limitations of claim 10 above, where Devireddy and Kapur teach, system, wherein the first switch is configured to virtualize the first memory device [Kapur, paragraphs 0030-0031; Figs.1&2,The IOH 115 may include a cache coherent interconnect (CCI) port 102 connected to the processor 101, one or more peripheral interconnects (e.g., 135, 136, and 130), datapath (DP) logic 102 (e.g., switch) to route transactions between the processor 101, I/O devices 104 (e.g., 195, 196, 190) and any internal agents (e.g., 140, 145, 150).], and the second memory device [Devireddy, paragraphs 0024-0025; 0029; 0047,  Memory 516 may include a random access memory (RAM) or another type of dynamic storage device that stores information and instructions for execution by processor 514 and/or a read only memory (ROM) or another type of static storage device that stores static information and instructions for use by processor 514 and/or any suitable storage element such as a hard disc or a solid state storage element.].  

        As per claim 12, Devireddy and Kapur teach all the limitations of claim 11 above, where Devireddy and Kapur teach, system, wherein the first memory device comprises flash memory, and the first switch [Kapur, paragraphs 0030-0031; Figs.1&2,The IOH 115 may include a cache coherent interconnect (CCI) port 102 connected to the processor 101, one or more peripheral interconnects (e.g., 135, 136, and 130), datapath (DP) logic 102 (e.g., switch) to route transactions between the processor 101, I/O devices 104 (e.g., 195, 196, 190) and any internal agents (e.g., 140, 145, 150).], is configured to provide a flash translation layer for the flash memory [Devireddy, paragraphs 0024-0025; 0029; 0047,  Memory 516 may include a random access memory (RAM) or another type of dynamic storage device that stores information and instructions for execution by processor 514 and/or a read only memory (ROM) or another type of static storage device that stores static information and instructions for use by processor 514 and/or any suitable storage element such as a hard disc or a solid state storage element.].  

       As per claim 13, Devireddy and Kapur teach all the limitations of claim 1 above, where Devireddy and Kapur teach, system, wherein the first server comprises an expansion socket adapter, connected to an expansion socket of the first server, the expansion socket adapter comprising: the first switch[Kapur, paragraphs 0030-0031; Figs.1&2,The IOH 115 may include a cache coherent interconnect (CCI) port 102 connected to the processor 101, one or more peripheral interconnects (e.g., 135, 136, and 130), datapath (DP) logic 102 (e.g., switch) to route transactions between the processor 101, I/O devices 104 (e.g., 195, 196, 190) and any internal agents (e.g., 140, 145, 150).]; and 
       a memory module socket, the first memory device being connected to the first switch through the memory module socket [Devireddy, paragraphs 0024-0026; 0029; 0047, Client device(s) 160 and storage system 180 may comprise at least a portion of a client-server model.  In general, the multi-rack object storage system 180 may be accessed by client device(s) 160 and/or communication with the multi-rack object storage system 180 may be initiated by client device(s) 160 through a network socket (not shown) utilizing one or more inter-process networking techniques.].

       As per claim 14, Devireddy and Kapur teach all the limitations of claim 13 above, where Kapur teaches, system, wherein the memory module socket comprises an M.2 socket [Kapur, paragraphs 0030-0031; 0035; Figs.1&2, The peripheral interconnects 135, 136, 130 may implement one side of an industry-standard interface such as Peripheral Component Interconnect (PCI), PCI-Express, or Accelerated Graphics Port (AGP).].  

       As per claim 15, Devireddy and Kapur teach all the limitations of claim 13 above, where Devireddy and Kapur teach, system, wherein: the first switch is connected to the second switch through a connector [Kapur, paragraphs 0030-0031; 0035; Figs.1&2, The peripheral interconnects 135, 136, 130 may implement one side of an industry-standard interface such as Peripheral Component Interconnect (PCI), PCI-Express, or Accelerated Graphics Port (AGP).], and the connector is on the expansion socket adapter [Devireddy, paragraphs 0024-0026; 0029; 0047, Client device(s) 160 and storage system 180 may comprise at least a portion of a client-server model.  In general, the multi-rack object storage system 180 may be accessed by client device(s) 160 and/or communication with the multi-rack object storage system 180 may be initiated by client device(s) 160 through a network socket (not shown) utilizing one or more inter-process networking techniques.].  

       As per claims 16-19, claims 16-19 are rejected in accordance to the same rational and reasoning as the above claims 1, 7-8 and 10, wherein claims 16-19 are the method claims for the system of claims 1, 7-8 and 10.

       As per claim 20, claim 20 is rejected in accordance to the same rational and reasoning as the above claims 1and 10, wherein claim 20 is the system claim for the system of claims 1 and 10.



                               Conclusion 
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
          Mukherjee et al. (US Patent Application Pub. No: 20040133409 A1) teaches a verification element has a complier to generate modules from verification language associated with a test element, based on transaction, data, query, injection, scoreboard or analysis modules. Mukherjee discloses the test element has test bench and simulation program, to communicate with cache-coherent switch (CCS) and to simulate or monitor the operation of nodes, processor and memory, to test CCS under controlled conditions.
           Krolak et al. (US Patent Application Pub. No: 20200065276 A1) a method receiving a first command from a first processing node and detection by a first link layer of the first processing node and a link stall of the communication link. Krolak discloses receive a stop command at a first transaction layer of the first processing node from the first link layer (904). Krolak suggest truncating by the first transaction layer for the first command into a first truncated command responsive to receive the stop command also instructing a command arbiter to stop issuing new commands.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181